 


113 HR 1090 IH: Elementary Educator STEM Content Coach Act
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1090 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2013 
Mr. Honda (for himself, Ms. Bordallo, Mr. Cicilline, Mr. Conyers, Mr. Ellison, Mrs. Napolitano, Mr. Payne, Mr. Rangel, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish an Elementary Educator Science, Technology, Engineering, and Mathematics (STEM) Content Coach program. 
 
 
1.Short titleThis Act may be cited as the Elementary Educator STEM Content Coach Act. 
2.FindingsCongress finds the following: 
(1)Numerous recent reports by national advisory groups, including the President’s Council of Advisors on Science and Technology (PCAST) and committees of the National Academies, have highlighted the need to raise student achievement in science, technology, engineering, and mathematics (STEM) fields to enable the United States to maintain its competitive edge in the global economy. 
(2)The PCAST report entitled Prepare and Inspire: K–12 Education in Science, Technology, Engineering, and Math (STEM) for America’s Future states, “The most important factor in ensuring excellence is great STEM teachers, with both deep content knowledge in STEM subjects and mastery of the pedagogical skills required to teach these subjects well.”. 
(3)The PCAST report also recommends that the Federal Government should support the professional development of all teachers to help them achieve deep STEM content knowledge and mastery of STEM pedagogy.  
(4)The National Academy of Sciences finds that school districts need to enhance the capacity of kindergarten through grade 12 teachers with content knowledge and expertise in teaching in order to successfully promote effective STEM education in those grades. 
(5)The Center for American Progress finds that improving the elementary school teacher’s knowledge of STEM-related facts, concepts, and procedures is vital to our Nation’s global competitiveness in the 21st century.  
3.PurposeThe purpose of this Act is to create a cohort of elementary educators with a deep content knowledge in STEM disciplines by providing professional development to elementary educators. 
4.Elementary Educator STEM Content Coach grant programFrom amounts appropriated under section 9, the Secretary of Education shall award grants to State educational agencies to award subgrants to eligible entities to carry out professional development training programs for STEM Coaches.  
5.Grants to State educational agenciesTo be eligible to receive a grant under this Act, a State educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include— 
(1)a list of the eligible entities the State educational agency has selected to receive a subgrant under this program; and 
(2)assurances that the State educational agency has adopted college- and career-ready standards in STEM disciplines.  
6.Subgrants to local educational agencies 
(a)EligibilityTo be eligible to receive a subgrant under this Act, an eligible entity shall submit an application to the State educational agency at such time, in such manner, and containing such information as the State educational agency may require, which shall include— 
(1)an identification of the number of STEM Coaches and the schools at which the STEM Coaches teach; 
(2)a description of the qualifications of the STEM Coaches; 
(3)assurances that the eligible entity will make reasonable efforts to place STEM Coaches that complete the professional development training program described in this section in positions at a school served by the local educational agency that receives the subgrant; and 
(4)a description of the plan for offering a research-based professional development training program to STEM Coaches, which may include— 
(A)training in STEM disciplines which may include science, technology, computer science, engineering design, mathematics, and computational thinking; 
(B)methods to integrate such disciplines into the curriculum; 
(C)methods to increase skills and knowledge of pedagogy for effective STEM teaching; 
(D)techniques for engaging historically underachieving or underrepresented groups in STEM fields, such as girls, minorities, low-income students, English language learners, and students with disabilities; 
(E)educational and instructional leadership training; and  
(F)opportunities for teacher mentoring and collaboration.    
(b)Benefits of professional developmentThe professional development training program described in subsection (a)(4) shall be designed to— 
(1)give STEM Coaches a deep understanding of the principles and concepts of STEM disciplines; 
(2)create enthusiasm for the teaching and learning of STEM disciplines; 
(3)provide opportunities for collaboration and teacher mentoring among STEM Coaches and between STEM Coaches and other teachers; and 
(4)allow STEM Coaches to connect student learning in STEM disciplines— 
(A)to real-life applications; 
(B)to out of school programs; and 
(C)across the curriculum. 
(c)Subgrant periodAn eligible entity awarded a subgrant under this Act shall conduct the professional development training program described in this section for a period of not less than 3 successive school years. 
(d)Requirements for additional fundingAn eligible entity awarded a subgrant under this Act shall receive funds for the second half of the subgrant period described in subsection (c) upon demonstration to the Secretary that the eligible entity is making progress in implementing the professional development training program described in this section at a rate that the Secretary determines will result in full implementation of such program.  
7.Evaluation and report 
(a)In generalThe Secretary shall develop a plan for a national evaluation of the Elementary Educator STEM Content Coach program that evaluates— 
(1)the implementation of the program; and  
(2)the results achieved by eligible entities at the end of the 3-year subgrant period. 
(b)Reports to CongressNot later than September 1 of the first year beginning after the end of the subgrant periods, the Secretary shall submit a report describing the results of the evaluation under subsection (a) to the Committee on Education and the Workforce and the Committee on Appropriations of the House of Representatives, and to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate. 
8.DefinitionsIn this Act: 
(1)ESEA definitionsThe terms community-based organization elementary school, institution of higher education local educational agency, professional development, Secretary, State educational agency, and teacher mentoring have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)College- and career-ready standardsThe term college- and career-ready standards has the meaning given the term in the notice entitled Application for New Awards; Race to the Top-District published by the Department of Education on August 16, 2012 (77 Fed. Reg. 49654). 
(3)Elementary educatorThe term elementary educator means a teacher who— 
(A)teaches in a public elementary school in a State;  
(B)has at least 3 years of classroom teaching experience;  
(C)has obtained full certification as a teacher in such State, or holds a license to teach in such State, in 1 or more grades from prekindergarten through grade 6; and  
(D)exhibits content knowledge in STEM fields. 
(4)Eligible entityThe term eligible entity means a partnership of— 
(A)1 or more local educational agencies; and 
(B)1 or more public or nonprofit organizations, which may include institutions of higher education and community-based organizations, with a demonstrated record of success in designing and implementing before school, after school, summer learning, or expanded learning time activities for students. 
(5)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of Northern Mariana Islands, American Samoa, and the United States Virgin Islands. 
(6)STEMThe term STEM means science, technology, engineering, and mathematics. 
(7)STEM CoachThe term STEM Coach means an elementary educator who participates in or has participated in the Elementary Educator STEM Content Coach program under this Act.  
9.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Education such sums as are necessary for fiscal years 2014 through 2018 to carry out this Act.  
 
